Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising” on lines 1 and 3 of the abstract.  Correction is required.  See MPEP § 608.01(b).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of claim 1, the phrase “said detecting and identifying comprises calculating a bilirubin level” is indefinite since it is not clear in what the bilirubin level is calculated. Is the bilirubin level calculated in a biological sample such as blood obtained from the neonate? On lines 9-10 in step 1) of claim 1, the phrase “acquiring a series of bilirubin levels estimated at different time points from a neonate” is indefinite since it is not clear whether this series of bilirubin levels are actually physically measured in a biological sample obtained from the neonate using some measurement technique, or whether this series of bilirubin levels are simply estimated (i.e. roughly determined based upon information concerning the neonate). If the series of bilirubin levels are “estimated”, then it is unclear what information is used to make the estimates in the method. The phrase “a neonate” on line 10 of claim 1 should be changed to –the neonate—so as to positively refer to the neonate recited earlier in the claim. On line 12 of claim 1 in step 2), the phrase “information about a neonatal property” is indefinite since it is not clear what types of information constitute being an “information about a neonatal property” in the method. Without knowing what types of neonatal properties constitute the information acquired in this step of the method, one of ordinary skill in the art would not know how to perform the method. On line 17 of claim 1 in step 4), the phrase “wherein each model parameter is estimated” is indefinite since it is not clear whether “estimated” means that each model parameter is actually physically measured using some technique or whether each model parameter is only roughly determined using some technique. On line 18 of claim 1 in step 4), the phrase “associated population model” is indefinite since it is not clear what constitutes the “associated population” Is the associated population an average population of neonates having average bilirubin levels? Step 5) in claim 1 is indefinite since it is not clear whether the “expected bilirubin level of the neonate for a time later than a lastly acquired bilirubin level of the series of bilirubin levels” is the same thing as the “calculated bilirubin level” recited on lines 6-7 of claim 1 which is determined to be higher than a provided maximum bilirubin level. Is the “expected bilirubin level” recited on lines 21-22 in step 5) of claim 1 the same thing as the “calculated bilirubin level” recited on line 7 of claim 1? On lines 25-26 of claim 1, the phrase “and particularly a time-varying phototherapy exposure function PT” is indefinite because it is unclear whether the limitation(s) following the word “particularly” are part of the claimed invention.  See MPEP § 2173.05(d). See this same problem with the term “particularly” recited numerous times in claims 1-12 and 14-15. In addition, this phrase is indefinite since it is not clear whether the rate equation of the bilirubin model function relates the time-varying bilirubin production rate with the time-varying phototherapy exposure function PT in addition to the time-varying bilirubin elimination rate. 
In claim 3, the phrase “bilirubin production rate Kprod (t)” is indefinite since it is not clear whether this refers to the bilirubin production rate Kprod at a time t. 
In claim 4, the phrase “bilirubin elimination rate Kelim (t)” is indefinite since it is not clear whether this refers to the bilirubin elimination rate Kelim at a time t. In addition, it is unclear that the abbreviation t in claim 4 refers to time. On lines 4-5 of claim 4, the phrase “the time-varying bilirubin elimination rate” lacks antecedent basis since the bilirubin elimination rate has not been previously recited as “time varying”. 
In claim 5, the phrase “PT (t)” is indefinite since it is not clear whether this refers to the time-varying phototherapy exposure function PT at a time t. In addition, it is unclear that the abbreviation t in claim 5 refers to time. The model parameter KP recited in claim 5 is indefinite since this parameter has not been defined, and therefore, it is unclear what model parameter constitutes KP. On line 4 of claim 5, the phrase “the times” lacks antecedent basis. 
On lines 6-7, lines 9-10, lines 11-12, line 15, and lines 18-19 of claim 6, the phrase “the information” lacks antecedent basis. 
On line 3 of claim 7, the phrase “the information” lacks antecedent basis. 
On line 3 of claim 8, the phrase “Kinbase” lacks antecedent basis since claim 8 depends from claim 1, and claim 1 does not positively recite the parameter Kinbase. On lines 3-4 of claim 8, the phrase “the information on the delivery mode” lacks antecedent basis since claim 8 depends from claim 1 which does not positively recite such information. On line 6 of claim 8, the phrase “KPNA” lacks antecedent basis since claim 8 depends from claim 1, and claim 1 does not positively recite the parameter KPNA. On lines 6-7 of claim 8, the phrase “the information about weight loss, the low birth weight, type of feeding, and a received phototherapy” lacks antecedent basis since claim 8 depends from claim 1 which does not positively recite such information. On line 10 of claim 8, the phrase “KEMAX” lacks antecedent basis since claim 8 depends from claim 1, and claim 1 does not positively recite the parameter KEMAX. On lines 10-11 of claim 8, the phrase “information about the type of feeding” lacks antecedent basis since claim 8 depends from claim 1 which does not positively recite such information. On line 11 of claim 8, the phrase “particularly wherein particularly” is indefinite since it does not make proper sense. On line 14 of claim 8, the phrase “KP” lacks antecedent basis since claim 8 depends from claim 1, and claim 1 does not positively recite the parameter KP. On lines 14-15 of claim 8, the phrase “information about the respiratory support” lacks antecedent basis since claim 8 depends from claim 1 which does not positively recite such information. 
On lines 1-2 of claim 9, the phrase “each model parameter P” lacks antecedent basis since claim 1 does not recite the model parameters with the designation “P”.  On line 2 of clam 9, the phrase “the at least one covariate COVi” lacks antecedent basis since claim 1 does not recite the at least one covariate with the designation COVi. On lines 2-3 of claim 9, the phrase “the associated population model parameter P0” lacks antecedent basis. On line 5 of claim 9, the designation “COV” is indefinite since it is not clear what this designation stands for. On line 7 of claim 9, the phrase “the weight of the covariate” lacks antecedent basis. 
On lines 3-4 of claim 10, the phrase “processing the acquired bilirubin levels and the bilirubin model function with the determined model parameters” is indefinite since it is not clear how the acquired bilirubin levels and the bilirubin model function are processed with the determined model parameters, and whether this processing constitutes the recited MAP method. 
On line 3 of claim 11, the phrase “wherein at least two bilirubin levels are estimated” is indefinite since it is not clear whether the at least two bilirubin levels are actually physically measured in a biological sample obtained from the neonate using some measurement technique, or whether the at least two bilirubin levels are simply estimated (i.e. roughly determined based upon information concerning the neonate). 
On lines 1-2 of claim 14, the phrase “the time interval for phototherapy” lacks antecedent basis. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 and 14-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 14-15 of copending Application No. 17/695,714 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: McNair (US 9,495,514) who teaches of a method for predicting neonatal hyperbilirubinemia using a multi-variable logistic regression statistical model.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 28, 2022